 



Exhibit 10.01
INTERWOVEN, INC.
2008 EXECUTIVE OFFICER INCENTIVE BONUS PLAN
          Interwoven, Inc. (the “Company”), a Delaware corporation, hereby
establishes this 2008 Executive Officer Incentive Bonus Plan (the or this
“Plan”) effective as of January 1, 2008, in order to advance the interests of
the Company and its stockholders by providing an incentive for designated
executive officers of the Company to achieve the Company’s total revenue and
non-GAAP operating income targets for the year ending December 31, 2008.
     1. DEFINITIONS AND CONSTRUCTION.
          1.1 Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:
     1.1.1 “Actual Non-GAAP Operating Income” for any Bonus Period means the
Company’s operating income for such Bonus Period computed in accordance with
generally accepted accounting principles less the impact of amortization of
intangible assets; stock-based compensation charges; restructuring, excess
facilities charges; costs associated with the review of the Company’s historical
stock option granting procedures and other non-recurring items, net of the
related tax impact. Actual Non-GAAP Operating Income is after accruing for the
Quarterly Bonus and Annual Bonus due Participants under the Plan. Other
non-recurring items to be excluded from operating income for purposes of
computing actual non-GAAP operating income are subject to the review and
approval of the Compensation Committee, subject to any limitations established
by the Board of Directors.
     1.1.2 “Plan Operating Income Target” means the Non-GAAP operating income
targets set forth in the Company’s Annual Operating Plan.
     1.1.3 “Actual Revenues” for any Bonus Period means the Company’s total
license, support, service and training revenues for such Bonus Period as
reported in the Company’s Financial Statements.
     1.1.4 “Annual Bonus” means the cash bonus payable pursuant to Section 4.2.
     1.1.5 “Annual Operating Plan” means the Company’s confidential annual
budget for the year ended December 31, 2008 approved by the Company’s Board of
Directors on or before the date on which the Company’s Board of Directors
approved this Plan.
     1.1.6 “Bonus Period” means, with respect to the Annual Bonus, the year
ended December 31, 2008 and, with respect to any Quarterly Bonus, the calendar
quarter of 2008 with respect to which such Quarterly Bonus is to be calculated.
     1.1.7 “Committee” means the Compensation Committee of the Board of
Directors of the Company.
Interwoven Confidential

 



--------------------------------------------------------------------------------



 



     1.1.8 “Financial Statements” means, with respect to the Annual Bonus, the
Company’s audited consolidated financial statements for the year ending
December 31, 2008 as filed by the Company with the Securities and Exchange
Commission on Form 10-K and, with respect to any Quarterly Bonus, the Company’s
unaudited condensed consolidated financial statements for the calendar quarter
with respect to which such Quarterly Bonus is to be calculated, as filed by the
Company with the Securities and Exchange Commission on Form 10-Q in the case of
the calendar quarters ending March 31, 2008, June 30, 2008 and September 30,
2008 and as filed by the Company with the Securities and Exchange Commission on
Form 10-K in the case of the calendar quarter ending December 31, 2008.
     1.1.9 “MBO” means those quarterly or annual objectives established by the
Committee or the Company’s Chief Executive Officer for the participant.
     1.1.10 “Participant” means an executive officer of the Company who has been
designated by the Committee as a Participant in the Plan.
     1.1.11 “Plan Revenue Target” means the revenue target set forth in the
Company’s Annual Operating Plan for the period corresponding to the applicable
Bonus Period.
     1.1.12 “Quarterly Bonus” means the bonus that is due pursuant to
Section 4.1.
     1.1.13 “Target Bonus” means the amounts set forth in Exhibit A hereto. The
Target Bonus may be divided into components. The Company Performance Target
Bonus refers to the amount of the Participant’s Target Bonus allocated to
computations defined in Section 4 of this Plan. The MBO Target Bonus refers to
the amount of the Participant’s Target Bonus allocated to the Participants’ MBO
Target Bonus as defined in Section 5 of the Plan.
     2. ADMINISTRATION.
          The Plan shall be administered by the Committee. Subject to the
general purposes, terms and conditions of the Plan, the Committee shall have
authority to implement and carry out the Plan including authority to construe
and interpret the Plan. All questions of interpretation or construction of the
Plan shall be determined by the Committee.
     3. ELIGIBILITY.
          A Participant shall be eligible for a Quarterly Bonus only if he or
she was actively employed by the Company throughout the entirety of the
corresponding Bonus Period. A Participant shall be eligible for a pro rated
Annual Bonus (based on the full quarters that such Participant was employed)
only if he or she is actively employed by the Company for at least two full
quarterly Bonus Periods during 2008 and such Participant is employed by the
Company on December 31, 2008.
Interwoven Confidential

2



--------------------------------------------------------------------------------



 



     4. COMPANY PERFORMANCE BONUS AND PAYMENT.
          The portion of the Participant’s Target Bonus allocated to the Company
Performance Bonus is designated on Exhibit A to this Plan.
          4.1 Quarterly Bonus.
     4.1.1 Subject to the provisions of Section 4.4 below, each Participant who
meets the bonus eligibility requirements of Section 3 above shall receive a
Quarterly Bonus for each calendar quarter in 2008 equal to twenty percent (20%)
of the Participant’s Company Performance Target Bonus multiplied by the
applicable bonus percentage determined under Section 4.3 below.
     4.1.2 Each Quarterly Bonus shall be paid on the basis of results shown in
the Company’s press release announcing its financial results for such quarter,
in cash, in a single lump sum, subject to all applicable employment and income
tax withholding, within thirty (30) days after both of the following conditions
have occurred: (a) the Company’s independent registered public accounting firm
has completed a review of the Company’s records for the Bonus Period and have
submitted a report thereon to the Audit Committee of the Company’s Board of
Directors, and (b) the Company has issued a press release announcing its
financial results for such quarter.
     4.1.3 In the event that the results set forth in the Financial Statements
for a quarterly Bonus Period are different than those that formed the basis for
the calculation of the Quarterly Bonus for such Bonus Period pursuant to
Section 4.1.2 above, the amount of the Quarterly Bonus for such Bonus Period
shall be adjusted using the results set forth in the Financial Statements for
such Bonus Period and (a) each Participant shall be required to return to the
Company, on term acceptable to the Committee, any amount that has become an
over-payment as a result of the adjustment, net of applicable taxes, and (b) the
Company shall pay within thirty (30) days of determining any such adjustment,
any amounts that ought to have been made to each Participant.
     4.1.4 The maximum Quarterly Bonus payment for any such quarterly Bonus
Period is limited to 150% of the quarterly allocation of the Company Performance
Target Bonus for each Participant. To the extent that the Quarterly Bonus earned
is greater than 150% (“Excess Quarterly Bonus”), the amount due in excess of
150% will be deferred pending the announcement of financial results for the full
year. If the Annual Bonus is equal to or greater than a 100% Annual Bonus
pay-out (computed based on actual results without regards to the 150% cap), the
Excess Quarterly Bonus will be added to the Annual Bonus and paid with the
Annual Bonus in accordance with the provisions of Section 4.2. If the Annual
Bonus is computed to be less than a 100% pay-out (computed based on actual
results without regards to the 150% cap), the Excess Quarterly Bonus will be
forfeited.
          4.2 Annual Bonus.
     4.2.1 Each Participant who meets the bonus eligibility requirements of
Section 3 above shall receive an Annual Bonus equal to twenty percent (20%) of
the Participant’s Company Performance Target Bonus multiplied by the applicable
bonus percentage
Interwoven Confidential

3



--------------------------------------------------------------------------------



 



determined under Section 4.3 below. The Annual Bonus will be the sum of the (Q1
Applicable Bonus Percentage times 25%) plus (Q2 Applicable Bonus Percentage
times 25%) plus (Q3 Applicable Bonus Percentage times 25%) plus (Q4 Applicable
Bonus Percentage times 25%).
     4.2.2 Each Annual Bonus shall be paid upon the announcement in a press
release of the Company’s fourth quarter and annual financial results for the
year ending December 31, 2008, in cash, in a single lump sum, subject to all
applicable employment and income tax withholding, within thirty (30) days after
both of the following have occurred: (a) the Company’s independent registered
public accounting firm has completed an audit of the Company’s financial results
for the year ending December 31, 2008 and have submitted a report thereon to the
Audit Committee of the Company’s Board of Directors, and (b) the Company has
issued a press release announcing its financial results for such year.
     4.2.3 In the event that the results set forth in the Financial Statements
for the annual Bonus Period are different than those that formed the basis for
the calculation of an Annual Bonus pursuant to 4.2.2 above, the amount of the
Annual Bonus shall be adjusted using the results set forth in the Financial
Statements and (a) each Participant shall be required to return to the Company,
on terms acceptable to the Committee, any amount that has become an over-payment
as a result of the adjustment, and (b) the Company shall pay within thirty
(30) days of determining any such adjustment, any amounts that ought to have
been made to each Participant.
          4.3 Applicable Bonus Percentage. The applicable bonus percentage shall
be calculated as follows:
50% (Revenue Achievement Percentage) + 50% (Operating Income Achievement
Percentage)
     4.3.1 The Revenue Achievement Percentage for any Bonus Period shall be a
function of the extent to which Actual Revenues for the period meet or exceed
the Plan Revenue Target for the period, determined as follows:

      If Actual Revenues Are:   The Revenue Achievement Percentage Is:
Less than 90% of the Plan Revenue Target
   0%
 
   
90% of the Plan Revenue Target
   60%
 
   
91% to 95% of the Plan Revenue Target
  60% plus 2% for each 1% by which Actual Revenues exceed 90% of the Plan
Revenue Target.
 
   
96% to 99% of the Plan Revenue Target
  70% plus 6% for each 1% by which Actual Revenues exceed 95% of the Plan
Revenue Target.
 
   
100% of the Plan Revenue Target
   100%
 
   
101% to 102% of the Plan Revenue Target
  100% plus 2% for each 1% by which Actual Revenues exceed 100% of the Plan
Revenue Target.

Interwoven Confidential

4



--------------------------------------------------------------------------------



 



      If Actual Revenues Are:   The Revenue Achievement Percentage Is:
103% to 106% of the Plan Revenue Target
  104% plus 4% for each 1% by which Actual Revenues exceed 102% of the Plan
Revenue Target.
 
   
Over 106% of the Plan Revenue Target
  120% plus 8% for each 1% by which Actual Revenues exceed 106% of the Plan
Revenue Target. In no event will the Revenue Achievement Percentage exceed 200%.

     4.3.2 The Operating Income Achievement Percentage for any Bonus Period
shall be a function of the extent to which Actual Non-GAAP Operating Income for
the period meet or exceed the Plan Operating Income Target for the period,
determined as follows:

          The Operating Income Achievement If Actual Non-GAAP Operating Income
is:   Percentage Is:
Greater than $1 million below the Plan Operating Income Target.
   0%
 
   
At $1 million below the Plan Operating Income Target.
   60%
 
   
$900,000 to $500,000 below the Plan Operating Income Target.
  60% plus 3% for each full $100,000 increment by which Actual Non-GAAP
Operating Income exceed $1 million below the Plan Operating Income Target.
 
   
$400,000 below to the Plan Operating Income Target.
  75% plus 5% for each full $100,000 increment by which Actual Non-GAAP
Operating Income exceed $500,000 below the Plan Operating Income Target.
 
   
At the Plan Operating Income Target.
   100%
 
   
At Plan Operating Income Target plus each full increment of $100,000 in excess
of Plan Operating Income Target up to $500,000 above plan.
  100% plus 2% for each $100,000 full increment by which Actual Non-GAAP
Operating Income exceed 100% the Plan Operating Income Target.
 
   
At $600,000 above Plan Operating Income Target plus each full increment of
$100,000 in excess of Plan Operating Income Target up to $900,000 above plan.
  110% plus 4% for each $100,000 full increment by which Actual Non-GAAP
Operating Income exceed $500,000 above the Plan Operating Income Target.
 
   
At $1 million or greater above Plan Operating Income Target plus each full
increment of $100,000 in excess of Plan Operating Income Target.
  130% plus 8% for each $100,000 full increment by which Actual Non-GAAP
Operating Income exceed $1 million above the Plan Operating Income Target. In no
event will the Operating Income Achievement Percentage exceed 200%.

     4.3.3 Percentages used in the computation of the Revenue Achievement
Percentage and the Operating Income Achievement Percentage shall be rounded to
the nearest whole percentage.
Interwoven Confidential

5



--------------------------------------------------------------------------------



 



          4.4 The Company’s Chief Executive Officer (“CEO”) may review each
Participant’s performance during the applicable Bonus Period and may recommend
to the Committee increasing or decreasing the Participant’s Quarterly Bonus or
Annual Bonus. The determination of whether to make any recommended adjustment
shall be in the sole discretion of the Committee, subject to any limitations
established by the Board of Directors of the Company.
     5. MBO BONUS AND PAYMENT.
          The portion of the Participant’s Target Bonus allocated to the MBO
Target Bonus is designated on Exhibit A to this Plan. MBO’s may be established
on a quarterly or annual basis. Either the Company’s Chief Executive Officer or
Chief Financial Officer is responsible for monitoring MBO’s and reporting
completed MBO’s to the Committee. Bonus amounts associated with MBO’s will
generally be paid with any Annual Bonus due under Section 4.2 above. If no
Annual Bonus is due, the bonus amount due under this Section will be paid no
later than 45 days following December 31, 2008.
     6. AMENDMENT OF PLAN.
          The Plan may be modified or amended at any time by the Committee or
the Company’s Board of Directors without the consent of the Participants;
provided, however, that an amendment that increases any Plan Revenue Target or
increases any Plan Operating Income Target may be effected without the consent
of the Participants only in conjunction with amendment of the Annual Operating
Plan by the Company’s Board of Directors to reflect business acquisitions or
dispositions by the Company.
     7. MISCELLANEOUS.
          7.1 No Assignment. The right of any Participant or any other person to
the payment of any benefits under this Plan shall not be assigned, transferred,
pledged or encumbered.
          7.2 Successors. This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Participant and his
or her heirs, executors, administrators and legal representatives.
          7.3 No Employment Agreement. Nothing contained herein shall be
construed as conferring upon any Participant the right to continue in the employ
of the Company as an employee.
          7.4 Arbitration. Any dispute or claim relating to or arising out of
this Plan shall be fully and finally resolved by binding arbitration conducted
by the American Arbitration Association in Santa Clara County, California.
          7.5 Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of California.
          7.6 Entire Agreement. This Agreement constitutes the entire agreement
between the parties regarding the subject matter hereto and supercedes any prior
or contemporaneous agreements, whether oral or written regarding such subject
matter.
Adopted by the Board of Directors upon the recommendation of its Compensation
Committee, effective as of January 1, 2008.
Interwoven Confidential

6



--------------------------------------------------------------------------------



 



Exhibit A
Target Bonuses for 2008

                                              Company                    
Performance   MBO         Target   Target   Target   Commission Participant  
Bonus   Bonus   Bonus   Plan
Joseph L. Cowan*
  $ 425,000     $ 340,000     $ 85,000     $ —  
John E. Calonico, Jr.
  $ 167,750     $ 134,200     $ 33,550     $ —  
Scipio M. Carnecchia
  $ 300,000     $ 240,000     $ 60,000     $    
Benjamin E. Kiker, Jr.
  $ 130,000     $ 104,000     $ 26,000     $ —  
Steven J. Martello
  $ 200,000     $ —     $ 40,000     $ 160,000  
Rafiq R. Mohammadi
  $ 130,000     $ 104,000     $ 26,000     $ —  
David A. Nelson-Gal
  $ 134,000     $ 107,200     $ 26,800     $ —  

 

*   Joseph Cowan increase to bonus effective 4-1-08 from $400,000 to $425,000

MBO’s to be paid out annually
Interwoven Confidential

8